UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Morgan, Lewis & Bockius LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: April 30, 2015 Date of reporting period: October 31, 2014 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST VelocityShares Equal Risk Weighted Large Cap ETF Semi-Annual Report October 31, 2014 (Unaudited) VelocityShares Equal Risk Weighted Large Cap ETF Table of Contents Schedule of Investments 2 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Disclosure of Fund Expenses 18 Supplemental Information 19 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the trading sub-adviser, Index Management Solutions, LLC, uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-877-583-5624; and (ii) on the Commission’s website at http://www.sec.gov. 1 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.5% Consumer Discretionary — 16.3% Amazon.com* 16 $ AutoNation* 53 AutoZone* 11 Bed Bath & Beyond* Best Buy 73 BorgWarner 37 Cablevision Systems, Cl A CarMax* 47 Carnival, Cl A CBS, Cl B 58 Chipotle Mexican Grill, Cl A* 11 Coach Comcast, Cl A 66 Darden Restaurants Delphi Automotive 57 DIRECTV* Discovery Communications, Cl A* 57 Discovery Communications, Cl C* 62 Dollar General* 93 Dollar Tree* DR Horton Expedia 35 Ford Motor Fossil Group* 51 GameStop, Cl A 84 Gannett 90 Description Shares Fair Value Gap 76 $ Garmin 93 General Motors 75 Genuine Parts 36 Goodyear Tire & Rubber H&R Block Harley-Davidson 55 Harman International Industries 20 Hasbro Home Depot 38 Interpublic Group Johnson Controls 60 Kohl's 86 L Brands 69 Leggett & Platt 97 Lennar, Cl A 69 Lowe's 68 Macy's 58 Marriott International, Cl A 41 Mattel McDonald's Michael Kors Holdings* Mohawk Industries* 18 Netflix* 5 Newell Rubbermaid News, Cl A* NIKE, Cl B 73 Nordstrom 88 Omnicom Group 53 O'Reilly Automotive* 27 PetSmart Priceline Group* 4 PulteGroup PVH 53 Ralph Lauren, Cl A 34 Ross Stores 61 Scripps Networks Interactive, Cl A 78 Staples Starbucks 46 Starwood Hotels & Resorts Worldwide 34 Target 76 Tiffany 29 Time Warner Time Warner Cable 24 TJX 53 Tractor Supply 53 TripAdvisor* 14 Twenty-First Century Fox ADR, Cl A The accompanying notes are an integral part of the financial statements. 2 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2014 (Unaudited) (Continued) Description Shares Fair Value Under Armour, Cl A* 38 $ Urban Outfitters* 95 VF 69 Viacom, Cl B 43 Walt Disney 40 Whirlpool 28 Wyndham Worldwide 34 Wynn Resorts 45 Yum! Brands 38 2,730 467,639 Consumer Staples — 11.0% Altria Group Archer-Daniels-Midland Avon Products Brown-Forman, Cl B 40 Campbell Soup 78 Clorox Coca-Cola Coca-Cola Enterprises 83 Colgate-Palmolive 92 ConAgra Foods Constellation Brands, Cl A* 44 Costco Wholesale 76 CVS Caremark 59 Dr Pepper Snapple Group 98 Estee Lauder, Cl A 58 General Mills 94 Hershey 84 Hormel Foods 78 JM Smucker 31 Kellogg 64 Keurig Green Mountain 68 Kimberly-Clark 65 Kraft Foods Group 50 Kroger McCormick 51 Mead Johnson Nutrition, Cl A 42 Molson Coors Brewing, Cl B 48 Mondelez International, Cl A Monster Beverage* 82 PepsiCo 71 Philip Morris International 71 Procter & Gamble Reynolds American 70 Sysco Tyson Foods, Cl A Walgreen 54 Description Shares Fair
